DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little et al. (2019/0237912).
With regard to claim 1, Little teaches, as shown in figures 21-29 and taught in paragraph 6: “A plug connector 300, comprising: a metal housing 310; an insulation body (tongue portion of 320 in figure 22(B)) received in the metal housing 310, the insulation body having an insertion slot (between tongue portions of 332 and 342 in figure 25(B)); a signal terminal (among terminals 334 in figure 25(A)) disposed in the insulation body; a power terminal (among terminals 344 in figure 25(B)) disposed in the insulation body; and a metal sheet 356 disposed in the insertion slot, the signal terminal and the power terminal are separated from each other by the metal sheet 356”.

With regard to claim 4, Little teaches: “The plug connector of claim 1”, as shown above.
Little also teaches, as shown in figures 21-29: “wherein the insertion slot is disposed in a plane (running through the tongue portion of 320 in figure 22(B)) passing through a central axis of the insulation body”.

With regard to claim 9, Little teaches, as shown in figures 21-29 and taught in paragraph 6: “A receptacle connector (300 could be called either a plug or a receptacle), comprising: a metal housing 310; an insulation body (tongue portion of 320 in figure 22(B)) received in the metal housing 310, the insulation body having an insertion slot (between tongue portions of 332 and 342 in figure 25(B); a signal terminal (among terminals 334 in figure 25(A)) disposed in the insulation body; a (among terminals 344 in figure 25(B)) power terminal disposed in the insulation body; and a metal sheet 356 disposed in the insertion slot, the signal terminal and the power terminal are separated from each other by the metal sheet 356”.

With regard to claim 11, Little teaches: “The receptacle connector of claim 9”, as shown above.
Little also teaches, as shown in figures 21-29: “wherein the insertion slot is disposed in a plane passing through a central axis of the insulation body”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (2019/0237912) in view of Little(1) (2017/0054258).
With regard to claim 5, Little teaches: “The plug connector of claim 1”, as shown above.
Little does not teach: “wherein the metal housing has a rib-shaped protrusion on an inner wall, the rib-shaped protrusion extending in a direction parallel to an axis of the metal housing”.
In the same field of endeavor before the effective filing date of the claimed invention, Little(1) teaches, as shown in figures 64-66: “wherein the metal housing 813 has a rib-shaped protrusion 8134 on an inner wall (inner wall of 813 in figure 66), the rib-shaped protrusion 8134 extending in a direction parallel to an axis (running lower-left to upper-right of figure 66) of the metal housing 813”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Little(1) with the invention of Little in order to prevent mismating (Little(1) paragraph 116).

With regard to claim 6, Little as modified by Little(1) teaches: “The plug connector of claim 5”, as shown above.
Little(1) also teaches, as shown in figures 64-66: “wherein the insulation body 812 has a positioning groove (where 8134 are received on 812 in figure 66) on an outer wall of the insulation body 812, the positioning groove corresponds to the rib-shaped protrusion 8134 and the rib-shaped protrusion 8134 is positioned in the positioning groove”.

With regard to claim 7, Little as modified by Little(1) teaches: “The plug connector of claim 6”, as shown above.
Little(1) also teaches, as shown in figures 64-66: “wherein the inner wall of the metal housing 813 has a plurality of rib-shaped protrusions 8134 distributed along a circumferential direction of the metal housing 813 at a predetermined interval”.
Allowable Subject Matter
Claims 2-3, 8, 10, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 15, Little teaches: “A connector assembly, comprising: a plug connector 300 including a first metal housing 310, a first insulation body received in the first metal housing, the first insulation body (tongue portion of 320 in figure 22(B)) having a first insertion slot, a first signal terminal (among terminals 334 in figure 25(A)) disposed in the first insulation body (between tongue portions of 332 and 342 in figure 25(B)), a first power terminal (among terminals 344 in figure 25(B)) disposed in the first insulation body, and a first metal sheet 356 disposed in the first insertion slot, the first signal terminal and the first power terminal are separated from each other by the first metal sheet 356”.
Little does not teach: “and a receptacle connector adapted to mate with the plug connector, the receptacle connector including a second metal housing, a second insulation body received in the second metal housing, the second insulation body having a second insertion slot, a second signal terminal disposed in the second insulation body, a second power terminal disposed in the second insulation body, and a second metal sheet disposed in the second insertion slot, the second signal terminal and the second power terminal are separated from each other by the second metal sheet”.  The prior art of record does not anticipate or render obvious all the limitations of claim 15.  Claim 15 is therefore allowable.
Claims 16-20 include all the limitations of claim 15 and are therefore also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831